Case 2:21-cv-01668-JLS-AGR Document 10 Filed 06/09/21 Page 1 of 1 Page ID #:46

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

 Case No. CV 21-1668-JLS (AGR)                                                   Date: June 09, 2021
 Title     Markel Daniel Rowland v. Espinoza, et al.


 Present: The Honorable:       Josephine L. Staton, United States District Judge


                  Melissa Kunig                                             None
                  Deputy Clerk                                     Court Reporter / Recorder

         Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                     None                                                 None

 PROCEEDINGS:           (IN CHAMBERS) ORDER RE PLAINTIFF’S MOTION FOR
                        ENTRY OF DEFAULT (DKT. NO. 9.)

        On May 26, 2021, Plaintiff filed a motion for entry of default against Defendants. (Dkt.
 No. 9.) Plaintiff states that “the defendant(s) in the above civil action has failed to respond to the
 summons which was entered and served 03/04/21 and had within 21 days after service of
 summons to respond pursuant to Fed.R.Civ.P. 12(a)(2) or (3).)” (Internal quotation marks
 omitted.) Plaintiff seeks entry of default judgment against Defendants. (Dkt. No. 9 at 1.)

        On March 4, 2021, the Court issued an Order Directing Service Process by the United
 States Marshal upon Defendants Deputy Alvarado, Deputy Espinoza and Deputy Batres without
 prepayment of cost and issued the Summons. (Dkt. Nos. 5-6.)

        Defendants have not been served. On March 25, 2021, the U.S. Marshal filed Process
 Receipts of unexecuted Summons upon Defendants Alvarado and Batres. (Dkt. Nos. 7-8.) On
 each Form, the U.S. Marshal indicates that the “LASD could not identify this defendant” and the
 individual could not be located. A Process Receipt was not filed for Deputy Espinoza.

         A default judgment is available only when “a party against whom a judgment for
 affirmative relief is sought has failed to plead or otherwise defend, and that failure is shown by
 affidavit or otherwise.” Fed. R. Civ. P. 55(a). Plaintiff has not shown entitlement to a default
 judgment under Rule 55. Defendants did not fail to plead. Defendants Deputy Espinoza, Deputy
 Alvarado and Deputy Bates have not yet been served.

        For these reasons, IT IS ORDERED that Plaintiff’s motion for entry of default (Dkt. No.
 9) is DENIED.

                                                                                                   :
                                                              Initials of Deputy Clerk     mku


 CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 1
